Wells, J.
Upon the authorities cited, it is clear that the instrument set out in this case is an assignment of wages, and not a bill of exchange. It is not a money order for $150. That sum of money is named merely as the limit of its operation' upon the wages to accrue. The acceptance of the order by Barton does not change its character. His assent was necessary to give it any validity even as an assignment. Gibson v. Cooke, 20 Pick. 15. It is true that the payee may have an action in his own name against the acceptor, if he fail to pay according to the terms of the order. But he can recover only what the instrument legally transfers to him. Bourne v. Cabot, 3 Met. 305. The statute declares the assignment invalid “ against a trustee process,” unless recorded. St. 1865, c. 43, § 2. The defend* ant’s future earnings were not legally transferred, and are therefore liable to be held by the trustee process.

Trustee charged.